DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8, 9, 12, 14, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariagno et al. (US Pre-Grant Publication 2012/0053555).
Regarding claims 1, 8, and 14 Ariagno teaches an apparatus to preserve a first fluid of a medicine vial the apparatus comprising: 
a vial coupling member (at least 20) comprising a housing and a flexible membrane (See Figs. 3-5 and annotated figure), wherein the housing and the flexible membrane form a vial coupling member cavity within the vial coupling member (See Figs. 3-5 and annotated figure), 
a cavity formed by a container (83); 
a first fluid pathway forming a first lumen that is in fluid communication with the cavity and the vial coupling member cavity (See Figs. 3-5 and annotated figure); and 
a second fluid pathway forming a second lumen that is in fluid communication with the cavity and the vial coupling member cavity (See Figs. 3-5 and annotated figure), 
wherein when the flexible membrane engages the medicine vial, the flexible membrane permits the first lumen and the second lumen to establish fluid communication with an interior space of the medicine vial (See Figs. 3-5 and annotated figure), 
wherein when the first lumen and the second lumen are in fluid communication with the interior space of the medicine vial, the cavity is configured to receive at least some of the first fluid from the medicine vial through the first lumen and simultaneously permit a communication of at least some of a second fluid from the cavity and into the second lumen for the medicine vial (See Figs. 3-5 and annotated figure); 
and as in claim 14: wherein when the flexible membrane engages the medicine vial the flexible membrane forms a sealed environment over a medicine vial septum, and 
the flexible membrane permits the first lumen and the second lumen to establish fluid communication with an interior space of the medicine vial (See Figs. 3-5 and annotated figure).


    PNG
    media_image1.png
    1114
    1081
    media_image1.png
    Greyscale

Regarding claims 2, 9, and 16, Ariagno also teaches that the flexible membrane engages the medicine vial the flexible membrane flexes towards the first fluid pathway and the second fluid pathway permitting the first lumen and the second lumen to establish fluid communication with the interior space of the medicine vial (See Figs. 3-5 and annotated figure).  
Regarding claim 5 and 12, and 19, Ariagno also teaches that the vial coupling member cavity. the cavity. the first lumen, and the second lumen form a sterile environment that is sealed from contaminants in the ambient environment (See at least [0009]).   
Regarding claim 15, Ariagno teaches that when the flexible membrane engages the medicine vial. the flexible membrane forms a seal between the housing and an exterior surface of the medicine vial surrounding the medicine vial septum to form the sealed environment over the medicine vial septum (See Figs. 3-5 and annotated figure). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ariagno et al. (US Pre-Grant Publication 2012/0053555) in view of Kriheli et al. (US Pre-Grant Publication 2015/00359709).
Regarding claims 3, 10, and 17, Ariagno teaches the device of claim 1, and further teaches a first spike is positioned at a distal end of the first fluid pathway: a second spike is positioned at a distal end of the second fluid pathway, a dual lumen spike positioned and the distal end of the first and second lumens and before the flexible membrane engages the medicine vial: the spike is positioned within the vial coupling member cavity and permits fluid communication between the first lumen and the vial coupling member cavity, and between the second lumen and the vial coupling member cavity. Ariagno fails to teach the device comprising two separate spikes as claimed. However, it is well known in the art to use either multi-lumen spikes or multiple spikes as desired. Furthermore, Kriheli teaches a device for connection with a vial comprising both dual single-lumen spikes, and a single multi-lumen spike. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the number of spikes and lumens as desired with the reasonable expectation that fluid communication into the vial cavity would be achieved.  
Regarding claims 4, 11, and 18, Ariagno in view of Kriheli also teaches that when the flexible membrane engages the medicine vial, the flexible membrane flexes towards to the first spike and the second spike causing the first spike and the second spike to each penetrate through the flexible membrane and through a medicine vial septum permitting the first lumen and the second lumen to establish fluid communication with the interior space oi the medicine vial (See Figs. 3-5 and annotated figure of Ariagno).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ariagno et al. (US Pre-Grant Publication 2012/0053555) in view of Mosler et al. (US Pre-Grant Publication 2012/0067429)
Regarding claim 7, Ariagno teaches the apparatus of Claim I, and teaches wherein the first fluid is a liquid and the second fluid is a gas, but fails to teach that wherein the second lumen includes a liquid-gas separator configured to present the first fluid received by the cavity from communicating out of the cavity through the second lumen. Mosler et al. teaches a fluid transfer device comprising two fluid paths, one of which comprising a hydrophobic vent filter in order to prevent leakage. Therefore, it would have been obvious to person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Ariagno with the filter of Mosler to prevent leakage or contamination. 

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is to Ariagno, Kriheli, and Mosler as cited above. Examiner was unable to identify prior art which would alone or in combination with the references above, motivate one of ordinary skill to arrive at the invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Benjamin J Klein/               Primary Examiner, Art Unit 3781